                                                                                                                                                                                               
Exhibit 10.20



SECOND MODIFICATION AGREEMENT




This SECOND MODIFICATION AGREEMENT (this "Agreement") dated as of December 29,
2003 to be effective as of January 31, 2004 by and between LANTANA OFFICE
PROPERTIES I, L.P., a Texas limited partnership (formerly known as 7500 Rialto
Boulevard, L.P.) ("Borrower") and COMERICA BANK ("Lender");




W I T N E S S E T H:




WHEREAS, Borrower has executed and delivered to Lender, inter alia, (i) that
certain Promissory Note dated June 11, 2001, payable to the order of Lender in
the original principal sum of $18,350,000, with interest and principal payable
as therein provided (the "Note"), (ii) that certain Amended and Restated Deed of
Trust dated June 11, 2001 from Borrower for the benefit of Lender, recorded as
Document No. 2001096821, in the Real Property Records of Travis County, Texas,
as amended by that certain Modification Agreement (the "Modification Agreement")
dated January 31, 2003 and recorded under Document No. 2003032167 in the Real
Property Records of Travis County, Texas, (as amended, the "Deed of Trust")
covering certain real and personal property described therein (the "Mortgaged
Property"), (iv) that certain Construction Loan Agreement dated June 11, 2001 by
and between Borrower and Lender (the "Loan Agreement"), and (iv) that certain
Assignment of Rents and Leases dated June 11, 2001, executed by Borrower as
Assignor, for the benefit of Lender, as Assignee (the "Assignment of Rents");

WHEREAS, Borrower, Stratus 7000 West Joint Venture ("7000 West JV"), Stratus
Properties Inc. ("Stratus"), Stratus Properties Operating Co., L.P., Circle C
Land Corp., Austin 290 Properties, Inc., and Oly Stratus Barton Creek I Joint
Venture (collectively the "Related Parties") and Lender entered into that
certain Modified Cross-Default and Cross-Collateralization Agreement dated
effective as of February 27, 2002 recorded in the Real Property Records of
Travis, Hays, Bexar, Denton and Harris Counties whereby the Mortgaged Property
and certain other collateral and loans are cross-collateralized and
cross-defaulted (the "Cross-Default Agreement");

WHEREAS, Stratus has executed and delivered to Lender that certain Guaranty
dated June 11, 2001 and 7000 West JV has executed and delivered to Lender that
certain Guaranty dated as of January 31, 2003 (collectively, the "Guaranty")
(the Note, Deed of Trust, Loan Agreement, Assignment of Rents, Cross-Default
Agreement, Guaranty and all other documents executed by Borrower and/or any
other party or parties evidencing or securing or otherwise in connection with
the loan evidenced by the Note being herein collectively called the "Loan
Documents");




WHEREAS, the Note is due and payable on January 31, 2004;




WHEREAS, Borrower has requested that Lender extend the term of the Note to
January 31, 2005 pursuant to the terms of Borrower's extension option as
provided in Paragraph 9 of the Modification, and Lender is willing to do so on
the terms and conditions set forth below;




WHEREAS, Lender is the owner and holder of the Note and Borrower is the owner of
the legal and equitable title to the Mortgaged Property;




NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:




1.        Defined Terms.  Capitalized terms used but not defined in this
Agreement shall have the meaning given to such capitalized terms in the Loan
Agreement.




 

2.

                        Extension of Maturity Date.  The maturity date of the
Note is hereby extended to January 31, 2005 (the “Maturity Date”).  The liens,
interests, assignments, and other rights evidenced by the Deed of Trust,
Assignment of Rents, Cross-Default Agreement and the other Loan Documents are
hereby renewed and extended to secure payment of the Note as extended hereby.




3.

                        Extension Fee.  As a condition to the extension of the
Maturity Date, Borrower shall pay to Lender an extension fee in the amount of
$18,937.50 (the “Extension Fee”), as consideration for the extension of the
maturity of the Note.




4.

                        Decrease in Loan Commitment and Principal Paydown.
 Borrower and Lender each agree that the amount of the Loan and Lender's
commitment to fund advances under the Loan Agreement is hereby reduced by
$225,000 (the "Loan Decrease").  Accordingly, the maximum outstanding principal
balance of the Loan shall not exceed $7,575,000 and Borrower shall make a
principal payment of $69,900 to Lender as a condition to the effectiveness of
this Agreement.  The amount of $2,932,016 remains available for funding under
Section 13 of the Modification Agreement subject to the terms thereof.  Any
amounts repaid thereunder may not be reborrowed.




5.

                       Payments; Future Extensions.  Notwithstanding anything to
the contrary contained in the Loan Documents, during this First Loan Extension
(as defined in the Modification), Borrower shall continue to pay monthly
installments of principal plus accrued but unpaid interest as provided in the
Modification until the Maturity Date, on which date all outstanding principal
and accrued but unpaid interest and all other sums outstanding under the Note
shall be due and payable in full, unless Borrower exercises the Second Loan
Extension (as defined in the Modification) in accordance with the terms and
conditions thereof.  Borrower and Lender acknowledge and agree that (i) all
conditions precedent to the First Loan Extension (other than delivery of current
tenant estoppels), have been met, (ii) the extension of the maturity of the Loan
pursuant to this Agreement shall constitute the exercise by Borrower of the
First Loan Extension under the Modification and (iii) Borrower shall continue to
have the right to exercise the Second Loan Extension, provided that Borrower
satisfies all terms and conditions to the effectiveness of the Second Loan
Extension set forth in the Modification.  All of the terms and conditions of the
Second Loan Extension shall remain in full force and effect.




6.

                       Representations and Warranties.  Borrower hereby
represents and warrants that (a) Borrower is the sole legal and beneficial owner
of the Mortgaged Property; (b) Borrower is duly organized and legally existing
under the laws of the State of Texas; (c) the execution and delivery of, and
performance under this Agreement are within Borrower's power and authority
without the joinder or consent of any other party and have been duly authorized
by all requisite action and are not in contravention of law or the powers of
Borrower's articles of incorporation and bylaws; (d) this Agreement constitutes
the legal, valid and binding obligations of Borrower enforceable in accordance
with its terms; (e) the execution and delivery of this Agreement by Borrower do
not contravene, result in a breach of or constitute a default under any deed of
trust, loan agreement, indenture or other contract, agreement or undertaking to
which Borrower is a party or by which Borrower or any of its properties may be
bound (nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both) and do not violate or
contravene any law, order, decree, rule or regulation to which Borrower is
subject; and (f) to the best of Borrower's knowledge there exists no uncured
default under any of the Loan Documents.  Borrower agrees to indemnify and hold
Lender harmless against any loss, claim, damage, liability or expense (including
without limitation reasonable attorneys' fees) incurred as a result of any
representation or warranty made by it herein proving to be untrue in any
respect.


            7.    Delivery of Tenant Estoppels.  Borrower agrees to deliver to
Lender by no later than February 15, 2004, current tenant estoppel certificates
(which certificates shall be reasonably satisfactory to Lender in form and
substance) from each tenant who has entered into a Tenant Lease for a portion of
the Mortgaged Property.




               8.

                      Further Assurances.  Borrower, upon request from Lender,
agrees to execute such other and further documents as may be reasonably
necessary or appropriate to consummate the transactions contemplated herein or
to perfect the liens and security interests intended to secure the payment of
the loan evidenced by the Note.




                9.       

                       Default; Remedies.  If Borrower shall fail to keep or
perform any of the covenants or agreements contained herein (subject to the
applicable notice and cure periods provided in the Loan Agreement) or if any
statement, representation or warranty contained herein is false, misleading or
erroneous in any material respect, Borrower shall be deemed to be in default
under the Loan Documents and Lender shall be entitled at its option to exercise
any and all of the rights and remedies granted pursuant to the any of the Loan
Documents or to which Lender may otherwise be entitled, whether at law or in
equity.




               10.

                        Endorsement to Mortgagee Title Policy.
 Contemporaneously with the execution and delivery hereof, Borrower shall, at
its sole cost and expense, obtain and deliver to Lender an Endorsement of the
Mortgagee Title Policy insuring the lien of the Deed of Trust, under Procedural
Rule P-9b(3) of the applicable title insurance rules and regulations, in form
and content acceptable to Lender, stating that the company issuing said
Mortgagee Title Policy will not claim that policy coverage has terminated or
that policy coverage has been reduced, solely by reason of the execution of this
Agreement.




                11.   

                        Ratification of Loan Documents.  Except as provided
herein, the terms and provisions of the Loan Documents shall remain unchanged
and shall remain in full force and effect.  Any modification herein of any of
the Loan Documents shall in no way adversely affect the security of the Deed of
Trust, the Assignment of Rents, Cross-Default Agreement and the other Loan
Documents for the payment of the Note.  The Loan Documents as modified and
amended hereby are hereby ratified and confirmed in all respects.  All liens,
security interests, mortgages and assignments granted or created by or existing
under the Loan Documents remain unchanged and continue, unabated, in full force
and effect, to secure Borrower's obligation to repay the Note.




                12.

                        Liens Valid; No Offsets or Defenses.  Borrower hereby
acknowledges that the liens, security interests and assignments created and
evidenced by the Loan Documents are valid and subsisting and further
acknowledges and agrees that there are no offsets, claims or defenses to any of
the Loan Documents.




                13.

                        Merger; No Prior Oral Agreements.  This Agreement
supersedes and merges all prior and contemporaneous promises, representations
and agreements.  No modification of this Agreement or any of the Loan Documents,
or any waiver of rights under any of the foregoing, shall be effective unless
made by supplemental agreement, in writing, executed by Lender and Borrower.
 Lender and Borrower further agree that this Agreement may not in any way be
explained or supplemented by a prior, existing or future course of dealings
between the parties or by any prior, existing, or future performance between the
parties pursuant to this Agreement or otherwise.




                14.

                        Notices.  Any notice or communication required or
permitted hereunder or under any of the Loan Documents shall be given in writing
and sent in the manner required under the Loan Agreement.




                15.

                        Costs and Expenses.  Contemporaneously with the
execution and delivery hereof, Borrower shall pay, or cause to be paid, all
costs and expenses incident to the preparation hereof and the consummation of
the transactions specified herein, including without limitation title insurance
policy endorsement charges, recording fees and fees and expenses of legal
counsel to Lender.




                16.

                        Release of Lender.  Borrower and Guarantor hereby
release, remise, acquit and forever discharge Lender, together with its
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporations, and related corporate divisions
(all of the foregoing hereinafter called the "Released Parties"), from any and
all actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter accruing, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date hereof, and in any way
directly or indirectly arising out of or in any way connected to this Agreement
or any of the Loan Documents, or any of the transactions associated therewith,
or the Mortgaged Property, including specifically but not limited to claims of
usury.




                17.

                        Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.




                18.

                        Severability.  If any covenant, condition, or provision
herein contained is held to be invalid by final judgment of any court of
competent jurisdiction, the invalidity of such covenant, condition, or provision
shall not in any way affect any other covenant, condition or provision herein
contained.




                19.

                        Time of the Essence.  It is expressly agreed by the
parties hereto that time is of the essence with respect to this Agreement.




                20.

                        Representation by Counsel.  The parties acknowledge and
confirm that each of their respective attorneys have participated jointly in the
review and revision of this Agreement and that it has not been written solely by
counsel for one party.  The parties hereto therefore stipulate and agree that
the rule of construction to the effect that any ambiguities are to or may be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement to favor either party against the other.




                21.

                        Governing Law.  This Agreement and the rights and duties
of the parties hereunder shall be governed for all purposes by the law of the
State of Texas and the law of the United States applicable to transactions
within said State.




                22.

                        Successors and Assigns.  The terms and provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.




                23.

                        Notice of No Oral Agreements.  Borrower and Lender
hereby take notice of and agree to the following:




                A.

                      PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND
COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS
$50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY TO BE BOUND OR BY THAT PARTY'S AUTHORIZED REPRESENTATIVE.




                B.

                        PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS
AND COMMERCE CODE, THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN
DOCUMENTS SHALL BE DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL
AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN
DOCUMENTS.




                C.

                        THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
THERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgement below but is effective as of January 31, 2004.


                                                                        
BORROWER:




LANTANA OFFICE PROPERTIES I, LP.,

a Texas limited partnership,

formerly known as 7500 Rialto Boulevard, L.P.




By:

          STRS L.L.C.,

a Delaware limited liability company,

          its General Partner




By:

Stratus Properties Inc.

a Delaware corporation,

its Sole Member




By:  /s/ John E.Baker                           

 

Name:  John E. Baker

Title:    Senior Vice President




LENDER:




COMERICA BANK




By:                                                                               

 

 

/s/ Shery R. Layne

                                                                                               
Name:  Shery R. Lane                                                 

                                                                        Title: 
Senior Vice President                                         























STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December, 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Lantana Office Properties I, L.P., a Texas limited
partnership, on behalf of said corporation, limited liability company and
limited partnership.





   /s/ Gregg C. Krumme                                                    

Notary Public, State of Texas

My Commission Expires:   May 18, 2006                           

 

Printed Name of Notary:  Gregg C. Krumme                   












STATE OF TEXAS

§



§

COUNTY OF DALLAS

§




This instrument was acknowledged before me on the 5th day of January, 2004, by
Shery Layne, Senior Vice President of Comerica Bank, a Michigan banking
association on behalf of said banking association.





    /s/ Allene Medlock                                                        

Notary Public, State of Texas

My Commission Expires:   November 14, 2007               

 

Printed Name of Notary:  Allene Medlock                        














CONSENT OF GUARANTOR




For a valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, STRATUS PROPERTIES INC., a Delaware corporation and STRATUS 7000
WEST JOINT VENTURE, a Texas joint venture (collectively, "Guarantor"), each
hereby consents to and joins in the above Second Modification Agreement and
hereby declares to and agrees with Lender that all of the obligations of the
Guarantor under the Guaranty are and shall be unaffected by said transactions
and that the Guaranty is hereby ratified and confirmed in all respects.




Executed on the date of acknowledgement below but effective as of January 31,
2004.




GUARANTOR:




STRATUS PROPERTIES INC.,

a Delaware corporation




By:  /s/ John E. Baker                                      




                                                                        Name:
John E. Baker



Title:   Senior Vice President




STRATUS 7000 WEST JOINT VENTURE,

a Texas joint venture




By:  Stratus 7000 West, Ltd.,

a Texas limited partnership

Joint Venturer




By:  STRS L.L.C.,

a Delaware limited liability company,

its General Partner




By:  Stratus Properties Inc.,

a Delaware corporation,

its Sole Member




By:     /s/ John E. Baker                               

 

 

 

 




 

 

 

 

 

 

                                                                                                   

Name:  John E. Baker

Title:    Senior Vice President







By:  STRS L.L.C.,

a Delaware limited liability company,

Joint Venturer




By:  Stratus Properties Inc.,

       a Delaware corporation,

       its Sole Member




By:     /s/ John E. Baker                               

 

 

 

 




 

 

 

 

 

 

                                                                                                   

Name:  John E. Baker

Title:    Senior Vice President



STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December, 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, on behalf of said corporation.





   /s/ Gregg C. Krumme                                                    

Notary Public, State of Texas

 

My Commission Expires:   May 18, 2006                        

 

Printed Name of Notary:  Gregg C. Krumme                   




STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December, 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Stratus 7000 West, Ltd., a Texas limited partnership, Joint
Venturer of Stratus 7000 West Joint Venture, a Texas joint venture, on behalf of
said corporation, limited liability company, limited partnership and joint
venture.





                                                                                               
   /s/ Gregg C. Krumme                                                    

Notary Public, State of Texas

My Commission Expires:   May 18, 2006                        

 

Printed Name of Notary:  Gregg C. Krumme                   












STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December, 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
Joint Venturer of Stratus 7000 West Joint Venture, a Texas joint venture, on
behalf of said corporation, limited liability company and joint venture.





                                                                        /s/
Gregg C. Krumme                                                    

Notary Public, State of Texas

My Commission Expires:   May 18, 2006                        

 

Printed Name of Notary:  Gregg C. Krumme                   

 












